Citation Nr: 1750236	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 15, 2016.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 15, 2016.

3.  Entitlement to an initial compensable rating for trichiasis right eye.

4.  Entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis.

5.  Entitlement to service connection for ischemic heart disease (IHD) (previously claimed as right carotid stenosis) for purposes of retroactive benefits.

6.  Entitlement to service connection for left carotid stenosis (previously claimed as blockage of left side of neck and numbness).

7.  Entitlement to service connection for residuals of a broken leg, to include right knee stiffness.  

8. Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a dental condition, claimed as breaking and chipping of teeth as residuals of a gum infection due to exposure to Agent Orange, for purposes of compensation.

10.  Entitlement to service connection for degenerative joint disease of the left hip.

11.  Entitlement to service connection for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Marines from November 1965 to February 1972 and from January 1973 to May 1973.  His service included a tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009, April 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In February 2012, the Veteran testified before a Decision Review Officer (DRO) at the RO.  He also testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C., in May 2016.  Transcripts from both hearings are of record.  This matter was previously before the Board in September 2016 at which time the issues currently on appeal were remanded to the RO for additional development.  

Also on appeal before the Board in September 2016 were issues of entitlement to service connection for bilateral hearing loss, hypertension, and for a gastrointestinal disability, claimed as acid reflux, claimed as due to exposure to Agent Orange.  However, the RO granted these claims in an April 2017 rating decision.  Consequently, these issues are no longer on appeal and will not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, in April 2017, the RO increased the Veteran's rating for PTSD to 70 percent, effective in November 2016.  The Veteran initially informed the Agency of Original Jurisdiction (AOJ) in writing in May 2017 that he was satisfied with the 70 percent rating and that he wished to appeal the rating less than 70 percent for the period prior to November 15, 2016.  However, he subsequently informed VA in writing in October 2017 that he wanted a 100 percent rating for his PTSD.  Accordingly, the issues for higher than 30 and 70 percent ratings, respectively, for PTSD remain on appeal and have been bifurcated as noted on the title page above.  AB v. Brown, 6 Vet. App. at 35.  

Regarding the issue of entitlement to service connection for a dental condition, claimed as breaking and chipping of teeth as residuals of a gum infection due to exposure to Agent Orange, this issue is limited to consideration for purposes of compensation benefits only.  In this regard, the Board noted in in September 2016 that the Veteran had raised the issue of entitlement to service connection for a dental disorder for VA outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Accordingly, the Board referred this matter to the AOJ (which, in this case, is Veterans Health Administration) for appropriate action since this aspect of the appeal had not yet been adjudicated by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record shows that the Veteran initiated an appeal of an April 2017 rating decision involving multiple issues including the denial of service connection for right carpal tunnel syndrome and obstructive sleep apnea.  The record notes that the Veteran filed a Notice of Disagreement in May 2017 with the denial of service connection for right carpal tunnel syndrome and obstructive sleep apnea, and the AOJ issued him a Statement of the Case in September 2017.  However, in light of the absence of a Substantive Appeal on file, this appeal has not been perfected for appellate review and will not be further addressed.  See 38 C.F.R. § 20.200.  

The issues of entitlement to service connection for a respiratory disorder, claimed as chronic bronchitis, right leg/knee and left knee disabilities, IHD, degenerative joint disease of the right and left hips, and a rating in excess of 70 percent for PTSD from November 15, 2016, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From the date of the grant of service connection to November 15, 2016, the Veteran's service-connected PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From the date of the grant of service connection, the Veteran's service-connected trichiasis right eye has been analogous to an inactive status with episodic right eye redness, irritation, and tearing, and no associated loss of visual acuity or disfigurement.

3.  The Veteran's left carotid stenosis first manifested years after service and is not otherwise related to service.

4.  The Veteran is not shown to have a dental disability related to a dental trauma or disease that affects the bones of the jaw.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD have not been met at any point prior to November 15, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial compensable rating for trichiasis of the right eye have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.84a, Diagnostic Codes 6034, 6017 (2016).

3.  Left carotid stenosis disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a dental disorder, to include loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

A.  General Rating Provisions

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38  C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code (Code), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Rating Greater Than 30% for PTSD prior to November 15, 2016

Facts

This appeal stems from a November 2009 rating decision that granted service connection for PTSD and assigned a 30 percent rating, effective in March 2009.  The Veteran disagrees with the 30 percent rating.

On file is a May 2009 statement from the Veteran's ex-wife who said that she married the Veteran in 1993 and that they were together for eight years prior to their marriage.  She said that the Veteran suffered from guilt and mental anguish over events in Vietnam and that he displayed anger issues and jealous rages after service.  She said that he does not like being around other people and drank poison after she told him that she no longer wanted to date him.  She said their marriage might have lasted if he had sought counseling and anger management.

A May 2009 VA attending mental health note shows that the Veteran presented with a history of possible PTSD, but had no previous psychiatric history or treatment.  He reported three previous suicide attempts, but denied any current suicide or homicidal ideation, intent or plan.  He said that he was making plans for the future and cited work as a reason that he would not harm himself.  He also said that he had not even had transient thoughts of wanting to die for over three years.  He was assessed as having PTSD and was assigned a Global Assessment Functioning (GAF) score of 55.

In May 2009, the Veteran presented to a VA mental health intake evaluation with signs of depression and PTSD.  His reported PTSD symptoms included being super alert, hyper startle response, increased irritability, angry outbursts and sleep trouble.  He was noted to have a supportive ex-wife and friend.  He was presently employed on a full time basis.  On examination he had a normal appearance and was cooperative and pleasant.  He was oriented times four and his attention and concentration were intact.  His mood was depressed and his affect was flat.  His speech had normal volume, flow and rate.  He had no hallucinations or delusions and his memory was intact.  His judgment and insight were adequate.  He reported three past suicide attempts and was assessed as having a moderate risk or harm to self or others.  He was assigned a Global Assessment Functioning (GAF) score range of 60-51.

At a September 2009 VA PTSD examination, the Veteran reported that he did not like to be around people and led a "solitary" life as a truck driver.  He also reported that he woke up at night from bad dreams and had flashbacks and concentration problems.  On examination he was alert and oriented to person, time, and place.  He was friendly and cooperative.  His affect was anxious and depressed throughout the interview.  He had no suicidal or homicidal ideation, plans, or impulses.  He also had no delusions, psychoses, or hallucinations.  His memory was decreased to recent events and his judgment was intact.  There was no major change in frequency, severity, and duration of symptoms or remissions since the last exam.  He had no impairment in thought processes, social functioning or post military stressors and he had normal activities of daily living.  He reported losing a few hours of work due to his PTSD.  The examiner assigned him a GAF score of 48 which he said reflected the impact of his PTSD on his social and family functioning.  

On file is a statement dated in November 2009 from the Veteran's friend and fellow truck driver who said that the Veteran displayed erratic behavior and that his brain was "dysfunctional."

The Veteran reported in his Notice of Disagreement in April 2010 that he believed that his 30 percent rating for PTSD was low.  He said that he was presently living in his truck and that if he did not pass his "DOT" physical in August he would be homeless.  He said that he had a real hard time dealing with "U.S. people."  

The Veteran denied having a history of nervous or psychiatric disorders on an August 2010 Medical Examination Report for Commercial Driver Fitness Determination.

The Veteran testified before a DRO officer in February 2012 that he experiences restless sleep and nightmares.  He had been married three times, and lived with his girlfriend.  He said he had two friends and kept in touch with his mother and brother.  He said he had essentially remained isolated as a truck driver.  

In July 2012, the Veteran underwent a VA psychological examination for PTSD.  The examiner reported that the Veteran had been married three times and that his last divorce was in 2004.  He reported that the Veteran had no significant relationships.  In this regard, he said the Veteran had one daughter whom he was not in contact with and a brother whom he talked to once a week.  The examiner reported that the Veteran lived alone, went to church, and worked 90 to 100 hours a week driving trucks.  He also noted that the Veteran had no leisure activities or relaxation activities.  He relayed the Veteran's concern that he may not pass the next "DOT" physical in June 2013.  The Veteran's history included driving trucks for 40 years.  It was noted that he had to stop driving for 8 months due to an eye condition.  It was also noted that he had physical conditions that limited his driving.  The examiner reported that the Veteran started his Social Security benefits at age 62, but continued to work.  The Veteran reported no mental health services since one contact in August 2011.  His symptoms consisted of depressed mood, anxiety, and suspiciousness.  

On examination the Veteran was appropriated groomed and casually dressed.  He was oriented to person, place and time.  He had good eye contact and was calm and cooperative.  His speech was normal for rhythm, rate and volume.  He had no psychomotor agitation or retardation.  His mood was euthymic and his affect was congruent with mood.  He denied suicidal or homicidal ideations.  Thought processes were linear, logical and goal directed.  His insight, judgment and reasoning appeared intact with no evidence of delusional thinking.  In terms of social and occupational impairment, the examiner assessed the Veteran as meeting the criteria for a 30 percent rating.  He assigned him a GAF score of 59.  He further noted that there had been no significant changes in the Veteran's mental condition since his last VA examination in September 2009.  He went on to report some improvement in mood and adaptation to work/life stresses.  He noted that the Veteran did not take medications on a regular basis, maintained employment and relationship with family, and worked 90-100 hours a week.  He added that the Veteran had not sought any mental health services since his last examination.

A January 2013 VA outpatient record from behavioral health shows that the Veteran was seen in a follow up due to reports of suicidal ideation, but he denied suicidal ideation at that time.  He was noted to be "mannerly and pleasant" despite expressing strong dislikes for places and people.  He reported that he had been married three times and had not seen his daughter since she was 5.  He also reported having one friend.  He said he was employed full time as a truck driver and wanted to move overseas when he retired.  His extreme symptoms included sleep disturbance and feeling distant and numb.

The Veteran testified in May 2016 that he had a "terrible time with people," avoided crowds and was isolative.  He said he worked as a commercial truck driver and sometimes had to pull over to calm down or take medicine.  He acknowledged suicidal ideation, but no plan.


Pertinent Criteria

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Formula for Mental Disorders, a 30 percent rating for PTSD is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (Code) 9411. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Effective August 4, 2014, VA amended the portion of the rating schedule dealing with mental disorders and its adjudication regulations to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5) rather than the Fourth Edition (DSM-IV).  Because this case was certified to the Board prior to that time, the regulations pertaining to the DSM-IV are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).

The GAF is a scale reflecting the psychological, social and occupational functioning under a hypothetical continuum of mental health-illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See id.  

Discussion

For the period prior to November 2016, the Veteran's PTSD symptoms do not more nearly approximate the criteria for a higher than 30 percent initial rating.  Rather, his predominant symptoms of sleep impairment, depression, anger issues, anxiety and isolation are reflected in the present 30 percent rating.  While he was also found to have a flattened affect in May 2009, and decreased memory to recent events in September 2009; symptoms that are listed under the criteria for a 50 percent rating, he has not been shown to have any other listed symptom for a 50 percent rating.  That is, he was not found to have circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment, or impaired abstract thinking.  Rather, findings in May 2009, September 2009 and July 2012 consistently show that he was oriented to person, place and time and had normal speech with no panic attacks, no suicidal or homicidal ideation and no hallucinations or delusions.  

While the criteria under Code 9411 do not represent an exhaustive list of symptoms that must be found before granting the rating of that category, a determination must still be made as to whether the Veteran demonstrates either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  Here, the evidence does not show that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a 50 percent rating.  Mauerhan v. Principi, 16 Vet. App. at 442-43.  

In terms of occupational impairment, the evidence shows that prior to retiring in August 2016, the Veteran had a 40 plus year work history as a full time truck driver, and he even worked between 90 and 100 hours a week.  There is no evidence that his PTSD symptoms significantly impacted his ability to work.  Rather, he reported at the July 2012 VA examination that he lost "a few hours" of work due to his PTSD.  This is notable when considering that the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, at the July 2012 VA examination the examiner reported that the Veteran maintained gainful employment and worked 90 to 100 hours a week.  He even went so far as to opine that there had been some improvement in the Veteran's mood and adaptation to work/life stresses.  He reported that the Veteran met the criteria for a 30 percent rating under VA's scheduler criteria for rating mental disabilities.  38 C.F.R. § 4.130, Code 9411.

As far as GAF scores, the Veteran was assigned a GAF range from 60-51 at the May 2009 mental health intake evaluation, and a score of 59 at the July 2012 VA examination.  The scores are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  He was also assigned a score of 48 in September 2009 which is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  However, with respect to this score, the examiner reported that it reflects the Veteran's social and family functioning.  It must be kept in mind that when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

While there has been some fluctuation in the Veteran's symptoms as previously noted including a flattened affect and decreased memory at the May 2009 evaluation, but not at the July 2012 evaluation, the Board does not find that his overall disability picture approximates a higher than 30 percent evaluation at any point from the date of the grant of service connection, on March 24, 2009.  Fenderson, 12 Vet. App. at 119.  Indeed, the September 2009 VA examiner reported that there had been no major change in frequency, severity and duration of symptoms or remissions since the last examination.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 30 percent for the Veteran's PTSD at any point prior to November 15, 2016.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The Board has considered the benefit-of-the-doubt doctrine with respect to this claim; however, as the preponderance of the evidence is against this claim, that doctrine does not apply.  38 U.S.C.A. § 5107(b).

C.  Trichiasis Right Eye

Facts

The Veteran's service treatment records include a March 1973 record showing that he sustained trauma to his right eye from a sharp object.  He was given Visine and an eye patch.  

Private treatment records show that the Veteran was seen in May 2008 with a three week history of having sustained light trauma to the right eye with his thumb.  He was assessed as having right cornea abrasion/conjunctive keratosis.  Follow-up records from June 2008 to August 2008 show continuing complaints of having a feeling like there was a foreign body in the right eye as well as tearing and blurriness.  These records contain assessments of diffuse keratosis and right trichiasis.  The Veteran reported in August 2008 that he was feeling better and was assessed as having exposure keratopathy and dry eye syndrome.

An April 2009 VA primary care outpatient record notes that the Veteran was told he had macular degeneration one and a half years earlier.  He reported blurred vision in his right eye for one and a half years and he said he had been told he had a piece of metal in the right eye.  VA records reflect diagnoses of macular degeneration.

In September 2009, the Veteran underwent a VA examination for his right eye.  Findings show visual acuity in the right eye of 20/30 for distant vision and 20/100 for near vision corrected to 20/20 for distant and near vision.  There was full range of motion in both eyes.  The examiner diagnosed the Veteran as having trichiasis instead of arthritis of the right eye and opined that it was due to the service injury.

In November 2009, the RO granted service connection for trichiasis right eye and assigned a 0 percent rating, effective March 24, 2009.

In the Notice of Disagreement received in April 2010, the Veteran said that he was told by VA doctors that the chance of losing eyesight in his right eye could occur.

The Veteran denied having a history of an eye disorder or impaired vision (except corrective lenses) on a Medical Examination Report for Commercial Driver Fitness Determination dated in August 2010.  This report shows that he had uncorrected vision in the right eye of 20/30.

A VA record in November 2010 includes a problem list showing "Cortical Senile Cataract and Trichiasis of eyelid without entropion - 2/10."

A VA ophthalmology record dated in January 2011 reflects the Veteran's complaints of blurry vision and glare in the left eye.  It is noted that he did not pass his driver's test.  Additional diagnoses include macular degeneration and Trichiasis of eyelid without entropion.  In February 2011, the Veteran underwent surgery for cataract, left eye.  

The Veteran testified at a DRO hearing in February 2012 that his right eye will not make tears.  He said it was good enough for him to pass a "DOT" physical which requires vision of 20/40 or better.  He said his vision was around 20/25 or 20/30.  He estimated that he had four right eye infections in the last year, but was not treated for the infections.  Instead, he said that whenever he has an infection he just calls the pharmacy and gets some extra medicine.

In June 2012, the Veteran underwent a VA examination for his right eye.  The examiner noted that the Veteran injured his right eyelid in service when he was poked in that eye with a sharp object and required stitches.  He said that from time to time the eye gets red and infected.  He relayed the Veteran's report of using Visine and artificial tears as needed.  He also noted that the Veteran underwent left eye cataract surgery in August 2011.  Examination findings for the right eye revealed uncorrected distant vision of 20/25- and corrected distant vision of 20/20.  Uncorrected near vision was 20/20 and corrected near vision was 20/20.  Slit lamp findings in the right eye were abnormal and there was a rare turned eyelash.  Sclera/conjunctiva was clear and the cornea was clear.  The Anterior chamber was deep/quiet, and the iris was flat/intact.  The lens showed trace nuclear sclerosis and the eye lens was intact.  There were no other abnormal findings including no residuals of eye injury.  The Veteran had no history of eye neoplasm or incapacitating periods due to eye disease.  Right eye symptom was redness and no visual symptoms.  The Veteran was noted to be employed as a full time truck driver with no time lost in the last 12 months due to his eye condition.  He was diagnosed as having inservice injury/event/trauma and trichiasis of the right eye associated with the inservice injury/event/trauma.  

The June 2012 examiner explained that trichiasis is a condition where eyelashes are turned inward toward the eye and create irritation on the ocular surface which can result in red eyes, tearing, and in severe cases can lead to corneal scarring.  He said that the trichiasis present in the Veteran was minimal with one or two lashes tending to turn inward.  He said neither appeared to be located in areas where any previous injury may have occurred and both appeared to be random.  He said the cornea was in perfect condition at that time although it was probable that the Veteran would have episodes of irritation, redness, inflammation that would make him "uncomfortable."  He added that there was no present loss of function or threat to vision.  

The Veteran testified in May 2016 that he experiences redness in his right eye, along with irritation, inflammation and itchiness.  He also testified that he sometimes sees black spots and has had cataract surgery.  

The Veteran was evaluated by VA for his right eye in November 2016.  He was given a diagnosis of trichiasis, both eyes, stable.  He was also diagnosed as having pseudophakia, both eyes, not related to trichiasis, and macular degeneration, both eyes, not related to trichiasis.  On examination the Veteran's right eye revealed uncorrected distant visual acuity of 20/50, corrected to 20/40 or better, and uncorrected near visual acuity of 20/100, corrected to 20/50.  The left eye revealed uncorrected distant visual acuity of 20/40 or better, corrected to 20/40 or better, and near visual acuity of 20/100, corrected to 20/40 or better.   When asked what retinal condition was responsible for the Veteran's visual impairment, the examiner replied "drusens in the macula could be evidence of macular degeneration."  The examiner concluded by stating that the Veteran's eye condition, trichiasis, did not appear to be complicated and did not cause any residual eye problem.

Pertinent Criteria

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  The revised criteria are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008) (Applicability Date).  As the Veteran's claim was filed in February 2009, the revisions apply in this case.  The RO has considered the revised criteria in its rating of the Veteran's service-connected right eye disability.  See January 2013 Statement of the Case.

The Veteran's trichiasis right eye is rated by analogy under 38 C.F.R. § 4.9, Code 6017, for conjunctivitis, trachomatous, chronic.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20.  See also 38 C.F.R. § 4.31 (authorizing a noncompensable rating in every instance in which the requirements for a compensable rating are not met)   

Under Diagnostic Code 6017 for trachomatous conjunctivitis, when active, evaluate based on visual impairment with a minimum 30 percent rating.  When inactive, evaluate based on residuals, such as visual impairment and disfigurement (diagnostic code 7800).

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77.  A compensable rating is assigned only when vision is 20/50 or worse in one eye, and at least 20/40 in the other.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Discussion

The Veteran testified in February 2012 that he had four right eye infections that year.  None of these infections have been medically documented.  While he is certainly competent to testify as to his right eye symptoms, a distinction between a right eye infection versus a right eye irritation requires medical expertise which the Veteran does not have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this regard, the VA examiner in June 2012 acknowledged that the Veteran would have episodes of irritation, redness, inflammation that would make him "uncomfortable."  He explained that trichiasis is a condition where eyelashes turn inward toward the eye and create irritation on the ocular surface which can result in red eyes, tearing, and in severe cases can lead to corneal scarring.  In the Veteran's case, he said that the trichiasis present was minimal with one or two lashes tending to turn inward.  He also noted that the cornea was "in perfect condition."  

There is also the notation of the November 2016 VA examiner that the Veteran's trichiasis did not appear to be complicated and did not cause any residual eye problem.

In light of the foregoing, the Board finds that the Veteran's episodic right eye redness, irritation and tearing are not symptoms analogous to active pathology under Code 6017 for trachomatous conjunctivitis, but rather are analogous to inactive residuals that do not warrant a compensable evaluation.  See 38 C.F.R. § 4.31.  

In terms of visual impairment, the Veteran was found to have defective visual acuity on examination reports in February 1971 and October 1971 that was not considered disqualifying.  In this regard, the February 1971 report shows distant vision of 20/25 corrected to 20/20 in both eyes, and the October 1971 report shows right distant uncorrected vision of 20/25.  The October 1971 report contains the notation that "if not 20/20 get glasses."  However, these findings have not been medically linked to the Veteran's inservice right eye injury or trichiasis, and refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Indeed, when evaluating the Veteran's service-connected trichiasis right eye in June 2012, the VA examiner opined that there was no present loss of function or threat to vision.  Also, when asked what retinal condition was responsible for the Veteran's visual impairment, the November 2016 examiner replied "drusens in the macula could be evidence of macular degeneration."   Moreover, even assuming for argument sake that there is a link between the Veteran's right eye visual acuity and trichiasis (notwithstanding his nonservice-connected macular degeneration and cataracts), his right eye vision does not approximate a compensable rating under VA's schedule for rating impairment of visual acuity.  38 C.F.R. § 4.79, Codes 6061 to 6066.  Furthermore, the fact that the Veteran asserts that his doctor told him that he may lose his eyesight in the future has no bearing on the present rating for his service-connected trichiasis right eye.  

Accordingly, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for trichiasis right eye.  38 C.F.R. § 4.79, Diagnostic Code 6017 (2016).  The Board has considered the benefit-of-the-doubt doctrine with respect to this claim; however, as the preponderance of the evidence is against this claim, that doctrine is not for application.  38 U.S.C.A. § 5107(b).

II.  Service Connection Claims

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arteriosclerosis and organic heart disease are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arteriosclerosis and organic heart disease are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), to include ischemic heart disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6)(ii).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Again, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b).


B.  Left Carotid Stenosis

The Board notes at the outset that the Veteran has not been afforded a VA examination with respect to this claimed disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  As is discussed below, these low threshold requirements with respect to this claim were not met. Accordingly an examination is not required.

The Veteran's service treatment records do not show complaints or diagnoses related to heart problems, nor does the Veteran claim that he had such problems in service.  Rather, he asserts that he is entitled to presumptive service connection under 38 C.F.R. § 3.309(e) for IHD.  In this regard, he testified in February 2012 that VA informed him in a letter that carotid stenosis qualifies as IHD.  

The evidence includes private medical records showing that the Veteran had an abnormal echocardiogram in May 2005 with evidence of left ventricular hypertrophy.  It also includes evidence of a normal myocardial perfusion scan in June 2005 with a left ventricular ejection fraction of 60 percent.  The Veteran was initially diagnosed as having carotid stenosis in June 2006.  In this regard, private hospital records show that he was hospitalized in June 2016 for gastrointestinal bleeding.  A bilateral carotid artery Doppler performed at that time revealed 50-69% blockage of the left internal carotid artery.  The Veteran was assessed as having carotid artery stenosis.  This diagnosis was made many years after the Veteran's active duty service and there is no medical evidence relating it to service.  38 C.F.R. § 3.303.  Moreover, as noted above, the Veteran is not asserting that this disability dates back to service.  Rather, he asserts that it qualifies as IHD and he is thus entitled to presumptive service connection due to his exposure to Agent Orange under the provisions of 38 C.F.R. § 3.309(e).  

The Veteran's service in the Republic of Vietnam entitles him to the presumption of exposure to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii).  Moreover, as noted above, IHD is included in the list of diseases associated with certain herbicide agents under 38 C.F.R. § 3.309(e).  Under this regulation, IHD includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unable and Prinzmetal's angina.  Id.  

The fact that carotid stenosis is not included as IHD under the provisions under 38 C.F.R. § 3.309(e) is not conclusive of the matter since these provisions specifically state that IHD is not limited to the disabilities that are listed.  However, the RO obtained a VA medical opinion from a VA examiner in November 2010 who reported that his review of the Veteran's medical records revealed no reference to or indication that he had any form of cardiac disease.  He relayed the Veteran's report of undergoing a carotid endartectomy in 2006, but he said that the Veteran had no cardiac complaints or cardiac problems.  He also said that no doctor had ever told the Veteran that he had heart disease of any kind nor did he have cardiac symptoms at the present time.  He gave an impression of no ischemic heart disease.  He further stated that there was no evidence that the Veteran had acute, subacute, or old myocardial infarction; atherosclerotic cardiovascular disease with coronary spasm; coronary bypass surgery; or stable, unstable and Prinzmetal's angina.  

In light of the above, the Board finds that the Veteran is not entitled to presumptive service connection for left carotid stenosis under 38 C.F.R. § 3.309(e) for the reason that the disability has not been medically identified as IHD, and is not otherwise identified by VA as a disease associated with exposure to certain herbicide agents.  Id.  Moreover, regarding this claim on a direct service connection basis, inasmuch as the essential elements of the claim for service connection has not been established, i.e., (3) a causal relationship between the left carotid stenosis and a disease or injury incurred or aggravated during service - the so-called "nexus" requirement, the claim must be denied.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

C.  Dental Disability

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  Disability compensation is only available for certain types of dental and oral conditions, including chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150; see Simington v. West, 11 Vet. App. 41, 44 (1998).

Here, the nature of the Veteran's claim for service connection for a dental condition is "breaking [and] chipping" of his teeth due to a gum infection in service.  The Veteran reported at a VA dental examination in November 2016 that whenever he had a tooth filling it would always fall "(of)" and he said that he was told that he had brittle teeth.  He also reported that he had been fitted with a complete set of denture (upper and lower set) in 2014.  The examiner diagnosed him as having brittle teeth with an onset date of 2010.  Although records pertaining to the Veteran's teeth loss and denture fitting in 2014 are not on file, the November 2016 examiner reported that the Veteran's loss of teeth was not due to loss of substance of body of maxilla or mandible without loss of continuity, and was not due to trauma or disease (such as osteomyelitis).  He further stated that since the Veteran had been fitted with a complete set of upper and lower denture, he barely had any problem eating and chewing.

As the Veteran does not have a qualifying current dental disability due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis, he does not satisfy the requirements under 38 C.F.R. § 4.150 for service connection for compensation purposes, and the claim must be denied.  


ORDER

A rating in excess of 30 percent for PTSD for the period prior to November 15, 2016, is denied.

A compensable rating for trichiasis right eye is denied.

Service connection for left carotid stenosis is denied.

Service connection for a dental disability for compensation purposes is denied.


REMAND

Right Leg/Knee and Left Knee Disabilities

The Veteran's Legacy Content Manager includes a May 2017 VA outpatient record from the VA medical center in Manilla, Philippines.  This record contains the Veteran's report that he was leaving for the United States to have surgery on his right hip and knee in June 2017 at the VA medical center (VAMC) in Cheyenne, Wyoming.  This identified evidence is not currently on file and must be obtained since it is relevant to the Veteran's claims for service connection for right leg/knee and left knee disabilities.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Respiratory Disorder, Claimed as Chronic Bronchitis.

In September 2016, the Board remanded the issue of entitlement to service connection for bronchitis to the AOJ for additional medical development.  In this regard, the Board made note of a July 2012 VA examiner's opinion that the Veteran's respiratory events in service were acute and had resolved without sequelae.  However, due to the Veteran's hearing testimony that his bronchitis had been a recurring condition since service which he self treated with over-the-counter medication, as well as medical evidence showing post service bronchitis episodes, the Board requested that an addendum medical opinion be obtained.  The examiner was specifically asked to address the likelihood of a relationship between events in the Veteran's service; namely, his exposure to weather changes, atmospheric pressure changes and temperature changes, and his post service bronchitis episodes.  Unfortunately, the VA addendum opinion on file in November 2016 is inadequate for rating purposes since it is based on an inaccurate medical history.  That is, the examiner reported that there was no record that that the Veteran had post service bronchitis episode.  This is contrary to the evidence which shows that he was seen on at least three occasions post service for bronchitis, in August 2005, November 2005, and March 2010.  

Accordingly, this matter must be remanded so that VA can obtain an addendum medical opinion that is based on an accurate medical history.  38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides a veteran an examination in a service connection claim, the examination must be adequate).

IHD

The Veteran asserted in writing in May 2017 that his claim for service connection for IHD for purposes of retroactive benefits should include consideration of recent medical findings showing that he has atheromatous aorta.  In this regard, records in his Legacy Content Manager include November 2016 and December 2016 chest x-ray reports that show that he had an elevated right hemidiaphragm, atherosclerotic aorta, and degenerative osseous changes.  In light of these findings and of the Veteran's presumed exposure to herbicides, he should be afforded a VA examination in order to ascertain whether he currently has IHD.  38 C.F.R. § 3.309(e).

Also, the Veteran testified in May 2016 that he had had a "mini stroke" and "chronic heart failure" at Clearfield Hospital in May 2014 and was awaiting news on whether or not he needed surgery for a clogged artery.  Accordingly, the Board remanded matter to the AOJ in September 2016 in order to provide the Veteran with the opportunity to identify the pertinent medical evidence and to authorize VA to obtain the evidence.  While the record shows that the AOJ requested that the Veteran sign and return the appropriate authorization forms so that VA could obtain this pertinent, identified evidence, he did not comply with this request.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  Accordingly, he should be given another opportunity to provide VA with the completed authorization forms.  

Rating Greater than 70% for PTSD from November 15, 2016

In October 2017, VA received a statement from the Veteran asserting that he is entitled to a 100 percent rating for his PTSD and that he experiences visual and auditory hallucinations.  This evidence suggests that his PTSD symptoms may have worsened since he denied having hallucinations at his last VA examination in November 2016.  Accordingly, he should be afforded a new, contemporaneous examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran also reported in the October 2017 statement that he was enrolled in the VAMC mental health program in Cheyenne, Wyoming.  Accordingly, this newly identified evidence must be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Degenerative Joint Disease of the Right and Left Hips

In an April 2017 rating decision, the AOJ denied the Veteran's claims for service connection for degenerative joint disease of the right and left hips.  The AOJ continued these denials in a September 2017 rating decision.  Thereafter, in September 2017, the Veteran informed VA in writing that he was appealing the denial of his claims for service connection for degenerative joint disease of the right and left hips.  It does not appear that a SOC has been issued in this matter.  Thus, this matter must be remanded for proper development, to include issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the outstanding treatment records from the VAMC in Cheyenne, Wyoming, from June 2016 to present, to include records that pertain to the Veteran's June 2017 knee surgery as well as mental health treatment.

2.  Ask the Veteran once again to identify any private medical treatment records for the disabilities presently on appeal, to specifically include records from the Clearview Hospital in May 2014 regarding his cardiac symptoms, and provide him with the appropriate authorization forms for the release of these medical records.

3.  Request an addendum opinion from the November 2016 VA respiratory examiner, or, if that examiner is unavailable, a similarly qualified examiner, regarding whether it as at least as likely as not (a 50% degree of probability or greater) that the Veteran's service, to include in-service exposure to weather changes, atmospheric pressure changes and temperature changes in flight as a helicopter door gunner is related to his post service bronchitis episodes.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (including treatment in August 2005, November 2005, and March 2010, for bronchitis), lay assertions, and a copy of this remand. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination in order to determine whether he has IHD.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, and post-service medical records, to include the November 2016 and December 2016 chest x-ray findings of elevated right hemidiaphragm, atheromatous aorta and degenerative osseous changes.  The examiner should opine as to whether it as at least as likely as not (a 50% degree of probability or greater) that the Veteran has IHD.

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record, including this REMAND, and note that review in the report.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should also specify the occupational tasks that are limited by this disability given the Veteran's education, training and occupational experience.  The examiner must consider all pertinent evidence and assertions, to particularly include the Veteran's employment history, his educational history, and the mental ability required to earn substantially gainful employment given the Veteran's education, training and occupational experience.

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130 , and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.

6.  Take appropriate action, including the issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the April 2017 rating decision that denied service connection for degenerative joint disease of the right and left hips.  The Veteran and his representative should be clearly advised of the need to file a timely Substantive Appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


